                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            Civil Action No. 3:17-cv-00643-FDW-DCK


 ERIC   KINSINGER              and       DENISE
 KINSINGER,

                Plaintiffs,
          v.

 STEVEN MATTHEW GOOD, WILLIAM H.
 WINN, JR., SMARTCORE, LLC GROUP
 HEALTH BENEFIT PLAN, SMARCORE
 ELECTRICAL      SERVICES,   LLC,
 SMARTCORE ELECTRIC, LLC, and
 SMARTCORE, LLC,

                Defendants.

   DEFENDANT WILLIAM H. WINN, JR’S PROPOSED FINDINGS OF FACT AND
                      CONCLUSIONS OF LAW

         This matter is before the Court pursuant to its Order dated April 3, 2019. Defendant

William H. Winn, Jr. (“Winn”) requests the Court find and conclude as follows:

                                         FINDINGS OF FACT

         1.    Plaintiff Eric Kinsinger worked as an employee for SmartCore, LLC and

participated in its healthcare benefits plan on behalf of himself and his wife, Plaintiff Denise

Kinsinger.

         2.    SmartCore contracted with Star Marketing and Administration, Inc. (“Starmark”)

to serve as the administrator of the plan, making eligibility and benefits determinations.

         3.    While Eric Kinsinger remained employed by SmartCore, Denise Kinsinger

arranged to undergo an elective hysterectomy on or about January 8, 2016.

         4.    This procedure was not medically necessary as defined by SmartCore’s benefits

plan.



        Case 3:17-cv-00643-FDW-DCK Document 108 Filed 05/21/19 Page 1 of 4
       5.      The pre-certification notice states that it is not a guarantee of benefits.

       6.      Plaintiffs learned and were aware that Starmark had denied coverage for the

procedure in question on January 7, 2016, the day before the procedure was scheduled to occur, as

the result of a phone call from Starmark.

       7.      On or about January 8, 2016, Mrs. Kinsinger had the procedure in question at

Carolinas HealthCare in Pineville, North Carolina.

       8.      On or about February 8, 2016, Starmark informed SmartCore that Starmark had

cancelled SmartCore’s health insurance coverage as of January 1, 2016.

       9.      On February 15, 2016, Eric Kinsinger e-mailed Winn and informed Winn that Mr.

Kinsinger was aware that Starmark had cancelled SmartCore’s coverage.

       10.     SmartCore’s principals, Winn and Steven Matthew Good, sent a letter to all

SmartCore employees on February 19, 2016 indicating that SmartCore’s insurance had been

cancelled.

       11.     On March 31, 2016, responding to a letter from counsel representing Plaintiffs,

SmartCore sent a letter to Plaintiffs enclosing a copy of the plan documents, which all employees

including Mr. Kinsinger had already received.

       12.     SmartCore’s benefits plan provides that any denial of benefits must be appealed

within 180 days of the denial.

       13.     Plaintiffs did not file any such appeal until September 23, 2016, which was more

than 180 days (i) after Starmark denied benefits for Mrs. Kinsinger’s procedure in the phone

call to Mr. Kinsinger on January 7, 2016; (ii) more than 180 days after Eric Kinsinger e-mailed

Winn on February 15, 2016, acknowledging the cancellation of SmartCore’s insurance as of

January 1, 2016; and (iii) more than 180 days after SmartCore’s letter to all employees on




     Case 3:17-cv-00643-FDW-DCK Document 108 Filed 05/21/19 Page 2 of 4
February 19, 2016 informing them of Starmark’s cancellation, retroactive to January 1, 2016,

of SmartCore’s insurance coverage.

                                      CONCLUSIONS OF LAW

       1.      Denise Kinsinger’s surgery was not medically necessary, within the meaning of

the Plan.

       2.      Defendants Good, Winn, and SmartCore did not breach their fiduciary duties

under 29 U.S.C. §1132(a)(2), ERISA §502(a)(2).

       3.      Plaintiffs are not entitled to other appropriate equitable relief under 29 U.S.C.

§1132(a)(3), ERISA §502(a)(3).

       4.      Plaintiffs failed to exhaust their administrative remedies under ERISA by filing an

appeal within the requisite period.

       5.      Defendants Good and Winn met their duty to furnish Plan documents to Plaintiffs

upon written request.

       Respectfully submitted this the 21st day of May, 2019.


                                      BELL, DAVIS & PITT, P.A.

                                      /s/ Marc E. Gustafson
                                      Marc E. Gustafson, N.C. State Bar No. 34429
                                      227 W. Trade Street, Suite 1800
                                      Charlotte, NC 28202
                                      Telephone: (704) 227-0400
                                      Email: mgustafson@belldavispitt.com




     Case 3:17-cv-00643-FDW-DCK Document 108 Filed 05/21/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Findings of Fact and Conclusions of Law was filed
electronically in accordance with the local rules and was therefore served electronically on the
entities that have properly registered for such electronic service by CM/ECF.



                                                    /s/ Marc E. Gustafson __________
                                                    Marc E. Gustafson




     Case 3:17-cv-00643-FDW-DCK Document 108 Filed 05/21/19 Page 4 of 4
